34 F.3d 1066
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. KREHNBRINK, Petitioner,v.Richard W. RILEY, Secretary of the United States Departmentof Education, Respondent.
No. 94-1621.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided August 4, 1994.

On Petition for Review from the United States Department of Education.
U.S.Dept.Educ.
PETITION DENIED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
William H. Krehnbrink filed this paper styled "Petition for Review."   Because the petition asks this Court to direct a federal official to perform a task he allegedly has a duty to perform, we construe it as a petition for writ of mandamus.  Krehnbrink has not met the heavy burden of showing that he has a clear right to the relief requested and the absence of other adequate avenues of relief in this case, therefore mandamus is inappropriate.   Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989).  Here, Krehnbrink has an adequate statutory method for challenging the State of Maryland's plan under the Individuals with Disabilities Education Act. 20 U.S.C.A. Sec. 1415 (West 1978 & Supp.1994);   see Burke County Bd. of Educ. v. Denton, 895 F.2d 973, 977-79 (4th Cir.1990).  Accordingly, we grant leave to proceed in forma pauperis but deny the petition for writ of mandamus.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED